Citation Nr: 0028134	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from September 1990 
to June 1991.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from an August 1998 rating 
decision, in which the RO denied the veteran's claim for 
service connection for PTSD, and also determined that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim of service connection for a 
low back disorder.  The veteran filed an NOD in September 
1998, and the RO issued an SOC that same month.  The veteran 
filed a substantive appeal in October 1998.  A Supplemental 
Statement of the Case (SSOC) was issued in January 2000.  


FINDINGS OF FACT

1. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2. The veteran has contended that he was exposed to non-
combat-related stressor events in service.  

3. A January 1994 VA Medical Center (VAMC) Brockton treatment 
record noted that the veteran suffered from PTSD, and had 
recurrent nightmares related to his experiences in the 
Persian Gulf.  

4. In a May 1992 rating decision, the RO denied the veteran's 
claim for service connection for a low back disorder.  No 
appeal was filed and, under the law, that decision became 
final.  

5. New and material evidence, in the form of VA clinical 
records, indicating that the veteran suffers from a 
service-related low back disorder, has been introduced 
into the record since service connection was previously 
denied for a low back disorder; thus, the newly submitted 
evidence warrants reopening the veteran's claim.  


CONCLUSIONS OF LAW

1. The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).  

2. Evidence submitted since the previous final decision is 
new and material, and the veteran's claim of entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3. The veteran's reopened claim of service connection for a 
low back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in October 1989, he underwent a periodic medical 
examination associated with his service in the Army National 
Guard.  On clinical evaluation, no abnormal findings were 
noted with respect to his musculoskeletal system or mental 
state.  The examiner noted that the veteran tended to be 
nervous.  

Thereafter, the veteran was called up for active duty and 
deployed to the Southwest Asia theater of operations.  His 
DD-214 reflects that he served in the region from November 9, 
1990, to May 28, 1991.  It also notes that his military 
occupation specialty (MOS) was heavy construction equipment 
operator, as well as a combat engineer.  No medical 
examination contemporaneous with the veteran's assignment to 
active service is of record.  In November 1990, during the 
course of the veteran's service in the Persian Gulf region, 
he sought treatment for low back pain.  The examiner noted 
that the veteran had a four-year history of low back pain.  
The pain was noted to radiate into the buttocks, without 
bowel or bladder problems.  On clinical evaluation, there was 
tenderness in the midline, with normal motor reflexes, normal 
deep tendon reflexes, and negative straight leg raises.  An 
associated X-ray of the veteran's back was negative.  The 
examiner's assessment was chronic low back pain.  The 
treatment plan called for aerobic fitness, drug therapy, and 
abdominal strengthening.  

In April 1991, the veteran was medically examined for 
purposes of separating from active service.  In a Report of 
Medical History, the veteran noted his health as good except 
for his back.  Furthermore, he did not report experiencing 
sleep problems, depression, excessive worry, nervous trouble, 
or loss of memory.  In a Report of Medical Examination, on 
clinical evaluation, no abnormal findings were reported.  The 
examiner noted that the veteran's spine exhibited a normal 
range of motion, and that there was also normal straight-leg 
raise.  The veteran was noted to have a residual lumbar 
strain.  

In August 1991, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he filed a claim for service connection for a low back 
disorder.  

In March 1992, the veteran was medically examined for VA 
purposes.  He reported that, while in Saudi Arabia in 1990, 
he had injured his back unloading heavy goods from a truck.  
The veteran indicated that, following the original episode, 
he had continued to have recurrent low back pain and 
discomfort, and that currently the pain was more severe, 
although without radiation down his legs.  On clinical 
evaluation, flexion was limited to 40 degrees and extension 
was normal.  In addition, straight leg raising was normal.  
There were no signs of any neurological or muscular deficit.  
The examiner reported that the veteran had suffered an 
apparent acute low back sprain, and that now he was showing, 
as a consequence, a recurrent back sprain.  

In a May 1992 rating decision, the RO denied the veteran's 
claim.  That same month, the veteran was notified by letter 
of the decision and advised of his appellate rights.  He did 
not file an appeal.  

Thereafter, in February 1998, the veteran sought to reopen 
his claim for service connection for a low back disorder.  In 
addition, he filed a claim for service connection for post-
traumatic stress disorder.  In March 1998, the RO sent the 
veteran a PTSD development letter, in which he was requested 
to provided details of any stressful events that had caused 
his psychiatric disorder.  The veteran was requested to 
provide specific information on his military unit, its 
location, the date the stressor occurred, and the names of 
other soldiers who might have witnessed the same stressful 
event(s).  

That same month, March 1998, the veteran submitted to the RO 
a completed form entitled Information in Support of Claim for 
Service Connection for Post Traumatic Stress Disorder.  He 
reported having been assigned to the 1058th Transportation 
Company, 7th Regimental Group, 82nd Airborne Division, and 
that he had seen the bodies of dead Iraqi soldiers in Saudi 
Arabia and Iraq.  The veteran did not report that he 
participated in combat against Iraqi military forces.  

In April 1998, the RO received medical records from the VA 
Medical Center (VAMC) in Brockton, dated from May 1993 to 
February 1996.  In particular, a June 1993 treatment record 
noted that the veteran was symptomatic for PTSD, but also 
that he had a history of being abused by his father.  The 
examiner's diagnosis was PTSD and depression.  A discharge 
summary, dated from October 1993 to November 1993, noted that 
the veteran had abused alcohol to take away the hurt of 
childhood abuse.  The veteran reported that he was being seen 
by a counselor at the Veterans' Outreach Center for his 
childhood traumas.  Otherwise, he denied any psychiatric 
history or treatment.  The discharge diagnosis was Axis I: 
Alcohol dependence, severe; PTSD; Axis II: Deferred; Axis 
III: None; Axis IV: Moderate due to financial difficulties, 
legal charges, and marital discord; Axis V: Current global 
assessment of functioning (GAF) - 50; highest GAF in the past 
year - 70.  

In addition, a treatment record, dated in January 1994, noted 
that the veteran had complained of nightmares related to his 
Persian Gulf experiences, as well as nightmares of severe 
abuse by his father.  In April 1994, a treatment record noted 
that the veteran had a history of PTSD symptomatology which 
included emotional numbing, insomnia, and nightmares.  It was 
noted that these symptoms had been exacerbated recently by 
situational stressors of work-related pressures, divorce from 
his wife, and the demands of a new relationship.  In a May 
1994 treatment record, the veteran was treated for low back 
pain, and he reported that the pain radiated down both of his 
legs.  The back pain was noted to have started with an injury 
during the Gulf War.  Treatment records, dated in June 1994 
and August 1995, noted the veteran's report of a lack of any 
PTSD symptoms.  Furthermore, in January 1995, the veteran was 
treated for back pain.  He reported the pain had begun as a 
result of a lifting injury during the Gulf War.  The 
treatment plan called for an orthopedic examination to 
evaluate, among other things, the veteran's service-related 
lifting injury.  

In April 1998, the RO received medical records from the 
1058th Transportation Company.  In particular, in a Report of 
Medical History, dated in May 1994, and associated with what 
was reported as the veteran's enlistment into the Army 
National Guard, the veteran did not report any past or 
current problems with back pain, nervous trouble, loss of 
memory, depression, or sleep disturbance.  A subsequent Army 
National Guard medical examination, dated in July 1996, noted 
the veteran's complaints of recurrent back pain, trouble 
sleeping, depression, loss of memory, and nervous trouble as 
a result of serving in the Persian Gulf.  With respect to his 
back, the veteran reported suffering from back pain since his 
service in the Persian Gulf, and that he was unable to stand 
for long periods at a time.  A statement from Harry Katz-
Pollak, M.D., dated in September 1996, noted that the veteran 
suffered from chronic low back pain which was aggravated by 
running or prolonged walking. 

An April 1997 statement from Thomas Doherty, Ph.D., noted 
that the veteran had suffered from chronic alcohol abuse as a 
way of self-medicating his chronic symptoms of anxiety, 
inadequacy, panic attacks, and sleep disturbance.  He also 
noted that the veteran had reported suffering from abuse as a 
child.  It was noted that, since the veteran's return from 
the Persian Gulf, the chronic symptoms had become severely 
exacerbated.  Dr. Doherty diagnosed the veteran with Axis I: 
PTSD, as well as an affective disorder, specifically anxiety 
attack, without agoraphobic reactions; Axis II: Passive 
dependent personality disorder, chronic; Axis III: chronic 
condition of labile hypertension not manageable with current 
medications; Axis IV: current stresses to include recent 
divorce and remarriage along with blended family issues, long 
work hours, and strenuous activities that exacerbate his 
capacity to function appropriately on the job and while 
serving in the military.  

In March 1999, the RO received a statement from the veteran's 
service representative, in which it was noted that, while in 
the Persian Gulf, the veteran had been in areas where he had 
seen destroyed tanks and dead bodies along the road.  In 
addition, the RO received a statement from a soldier who had 
served with the veteran in the Persian Gulf.  The soldier 
reported that he had been the veteran's squad leader in Saudi 
Arabia, and that the veteran had complained of back pain 
after unloading 100-pound bags of ice as well as  a trailer 
full of other goods.  The veteran was reported as having been 
treated and given five days of bed rest.  

Thereafter, in May 1999, the RO received medical records from 
the VAMC in Manchester, dated from July 1998 to April 1999.  
A physical therapy note, dated in July 1998, reflected the 
veteran's complaint of low back pain since serving in the 
Persian Gulf, and that the pain had slowly been getting worse 
over the last several years.  Following a clinical 
evaluation, the treatment plan included calling for an 
attempted reduction in the veteran's back pain to a tolerable 
level with activities.  

Thereafter, the RO received VAMC Brockton/West Roxbury 
medical records, dated from February to April 1996.  These 
records, in particular, reflected radiographic studies of the 
veteran's back.  A computed tomography (CT) scan of the 
veteran's lumbar spine revealed a minor disc protrusion at 
L5-S1 which was noted to not significantly compromise the 
traversing S1 nerve root.  

II.  Analysis

a.  Service Connection - PTSD

The threshold issue is whether the veteran's claim seeking 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, whether he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

In this regard, the Board notes that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).

Applying these standards to the current claim, the Board 
notes that the veteran has contended that, while serving in 
the Southwest Asia theater of operations during the Gulf War, 
he witnessed destroyed Iraqi tanks and dead Iraqi soldiers.  
These scenes, the veteran contends, have caused him extreme 
stress and resulted in recurrent nightmares.  Solely for the 
purpose of determining the well-groundedness of his claim, 
these contentions will be deemed credible.  See King, supra.

Furthermore, there has been a medical diagnosis of PTSD from 
VA psychologist, made in January 1994, which was apparently 
attributed to the alleged stressor incident.  In this 
respect, the psychologist noted that veteran suffered from 
recurrent nightmares due to his experiences in the Persian 
Gulf.  Accordingly, the Board finds that the claim is 
plausible, as there is evidence of a stressor incident or 
incidents, however inconclusive, in service, evidence of a 
current diagnosis of PTSD, and also seemingly competent 
evidence that the veteran's PTSD is a "residual" of 
stressors experienced in service.  See Caluza, supra.  

This, of course, does not mean the claim will be granted, but 
the RO will conduct a new adjudication, following additional 
development outlined below, and determine whether service 
connection should be granted.  

b.  New and Material Evidence - Low Back

The veteran's claim for service connection for a low back 
disorder was denied in a May 1992 rating decision.  He did 
not file an appeal, and the decision became final.  In order 
to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to the discussion of the evidence which has been 
submitted since the May 1992 RO decision, the Board must 
first note that the Court had previously held that the 
Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which must now be followed is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000).  In addition, Hodge overruled Colvin and its progeny 
as to the materiality element of the new-and-material-
evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for a low back disorder, is that which has been submitted 
since the RO entered its decision on this matter in May 1992.  




Evidence submitted since the final RO decision entered in 
1992 includes:

1. Information in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder form, 
received in March 1998.  
2. VAMC Brockton medical records, dated from May 1993 
to April 1996.  
3. Service medical records.  
4. Statement from Dr. Pollak, dated in September 1996.  
5. Statement from Dr. Doherty, dated in April 1997.  
6. Lay statement from the veteran's squad leader, 
dated in March 1999.  
7. VAMC Manchester medical records, dated from July 
1998 to April 1999.  

With respect to the veteran's claim for service connection 
for a low back disorder, the evidentiary items submitted by 
the veteran are new, in that they were not considered in the 
RO's final decision in May 1992.  As to the "new" items of 
evidence, the remaining questions are whether they are 
probative of the issue at hand and are so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim.  

In this instance, the most significant new evidence consists 
of clinical records from the VAMC in Brockton/West Roxbury 
and from the VAMC in Manchester, in which doctors referred to 
the veteran's back disorder as being related to an in-service 
injury.  While it would appear the doctors' references were 
based solely upon the veteran's reported history of his 
injury, we are not unmindful of the mandate in the recent 
Hodge precedent, discussed above, in which the Federal 
Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, 155 F.3d at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Accordingly, and resolving any reasonable doubt in 
favor of the veteran, we find the newly submitted medical 
evidence, which reflects the veteran's low back pain is 
associated with a service injury, meets the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a low back disorder is reopened.  
This, of course, does not mean the claim will be granted, but 
the RO will conduct a new adjudication, following additional 
development outlined below, and determine whether service 
connection should be granted.  


ORDER

1. To the extent that the veteran's claim of service 
connection for PTSD is well grounded, thereby giving rise 
to a duty to assist in its development, the appeal is 
granted.  

2. To the extent the Board has determined that new and 
material evidence has been submitted to reopen the 
veteran's claim for service connection for a low back 
disorder, and that the reopened claim is well grounded, 
the appeal is granted.



REMAND

With respect to PTSD, for the reasons briefly set forth 
above, the Board has found the veteran's claim to be well 
grounded.  However, once a PTSD claim has been determined to 
be well grounded, that does not necessarily mean the claim 
will be granted.  

The Court of Appeals for Veterans Claims has emphasized that 
-

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current . . . medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and
(3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed 
in-service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

In finding the veteran's claim well grounded, we note that he 
has claimed to have seen the bodies of dead Iraqi soldiers.  
In addition, a VAMC Brockton treatment report has noted the 
veteran as suffering from PTSD, and has related that 
diagnosis to the veteran's reported experiences while serving 
in the Persian Gulf region.  As held in the Court's caselaw, 
above, the veteran's lay evidence, which is presumed to be 
credible at the initial stage of the claim, in conjunction 
with the diagnosis of PTSD in the record, and the 
psychologist's nexus statements, is sufficient for the 
purpose of determining well-groundedness.  

With respect to the veteran's claim, we note that the 
evidence does not indicate that his reported stressor is the 
result of combat.  Service department records do not reflect 
that the veteran engaged in combat or was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat 
citation(s).  Furthermore, while the veteran's DD-214 
documents his MOS as a combat engineer, the veteran has not 
reported that he took part in combat operations against the 
Iraqi military, but instead has stated that he came upon the 
bodies and destroyed Iraqi tanks while on the move with his 
unit.  Therefore, for the veteran to verify a non-combat-
related stressor, credible supporting evidence from the 
service department or other sources is required.  Moreau, 
supra.  

We are cognizant that VA has a duty to assist the veteran.  
38 U.S.C.A. § 5107 (West 1991).  That duty to assist includes 
suggesting to the veteran that he write to fellow soldiers 
asking for letters supporting his claim.  Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  In this respect, 
given the threshold legal plausibility of the veteran's 
contentions, the Board believes that additional effort should 
be undertaken to allow the veteran to submit any 
corroborating evidence of his claimed stressor, to include 
supportive statements from individuals who were with the 
veteran's unit and can verify the veteran's stressor 
contentions.  

In addition, given that the veteran has not undergone a 
formal VA psychiatric examination, and in view of the 
intervening medical records indicating the possibility that 
childhood trauma may have precipitated PTSD, it may be 
necessary to conduct a new VA examination of the veteran.  

With respect to the veteran's low back disorder, we note that 
the veteran suffered a back injury while on active duty.  In 
March 1992, he was medically evaluated and the examiner 
reported that the veteran had apparently suffered an acute 
low back sprain in service and was now showing, as a 
consequence, a recurrent back sprain.  Subsequent treatment 
records have noted the veteran's continued complaints of back 
pain, and VA physicians have diagnosed the veteran with 
chronic low back pain and made reference to its relationship 
to the veteran's injury in service.  We recognize that the 
medical doctor who treated the veteran's back while he was on 
active duty noted the veteran's report of a four-year history 
of chronic back pain.  A review of prior medical examinations 
did not reflect complaints of low back pain, and VA treatment 
records note the veteran's continued complaints of chronic 
back pain subsequent to his back injury in 1992.  

Therefore, given the VA examination findings in March 1992, 
the veteran's continued complaints of low back pain, and the 
most recent VA clinical findings, the Board believes the 
veteran should be scheduled for an additional VA examination 
to determine the current extent of his low back disorder, and 
to allow a VA examiner, following a review of the medical 
history, to make a determination as to whether the veteran's 
current low back disorder is etiologically related to his 
injury suffered while on active duty.  

Finally, the Board is aware that the veteran had requested a 
personal hearing in September 1998 and January 1999.  In both 
instances, the veteran canceled the hearing after it had been 
scheduled.  With respect to the latter request, a March 1999 
Deferred Rating Decision (VA Form 21-6789), noted that the 
veteran had canceled his hearing pending further development 
and adjudication of his claim by the RO.  In a subsequent 
SSOC, dated in January 2000, the RO noted:

This Statement of the Case is furnished in advance 
of the personal appearance you have requested so 
that you will be fully informed of the evidence we 
have considered and the reasons for the decision 
with which you have disagreed.  This will give you 
an opportunity to prepare for your oral 
presentation at the hearing.  You will be advised 
in the near future of the day and time your 
hearing is scheduled.

The claims file does not reflect that the RO subsequently 
contacted the veteran, or that the veteran withdrew his 
request for a hearing.  Thus, final appellate consideration 
of the veteran's claims cannot proceed without him first 
being provided an opportunity to give oral argument and 
testimony with respect to his appeal.  38 U.S.C.A. § 7107(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.700 (2000).  

Therefore, under the circumstances set forth above, this case 
is REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
determine whether he still desires a personal 
hearing at the RO.  If so, a hearing before a 
local Hearing Officer should be scheduled, 
and the veteran and his representative should 
be notified of the date and time of such 
hearing.  The veteran should be advised that 
he is free to submit any additional relevant 
evidence at the time of his hearing.  

2. In addition, with respect to the claim for 
PTSD, a request should be made, with copy to 
the veteran's representative, that the 
veteran provide as much detail as possible 
regarding his claimed in-service stressor(s).  
The veteran should be asked to provide 
specific details regarding his seeing dead 
Iraqi soldiers, such as approximate date and 
location of his unit at any such times, and 
any other identifying information.  The 
veteran should also be advised that he may 
submit supportive statements from other 
members of his unit who also saw the bodies 
of the dead Iraqi soldiers.  

3. The veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the claimed stressful event and 
that he must be as specific as possible 
because, without such details, an adequate 
search for verifying information cannot be 
conducted.  If the veteran furnishes 
additional evidence which warrants further 
inquiry of USASCRUR (U.S. Armed Services 
Center for Research of Unit Records) for an 
attempt at stressor verification, the RO 
should make such referral.  

4. Based upon any additional information 
obtained as a result of this Remand, the RO 
should review the evidence of record and 
enter its determination with respect to 
service connection for PTSD.  Whether a new 
psychiatric examination should be sought is 
left to the discretion of the RO.  

5. With respect to the claim for a low back 
disorder, the RO should obtain the names and 
addresses of all medical care providers (VA 
or non-VA), if any, who have treated the 
veteran for his low back disorder since April 
1999.  The RO should request that the veteran 
furnish signed authorizations for release to 
the VA of medical records in connection with 
each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records, and any additional VA medical 
records not already on file which may exist, 
and incorporate them into the claims folder.  

6. The veteran should then be scheduled for a VA 
examination to evaluate the nature, extent, 
and etiology of his low back disorder.  
Before evaluating the veteran, the examiner 
should review the claims folder, including a 
copy of this Remand and any evidence added to 
the record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and diagnoses.  
In particular, the examiner should indicate 
whether it is as likely as not that the 
veteran's current low back disorder, or any 
symptoms thereof, is a residual or related to 
the low back injury suffered by the veteran 
in service in November 1990.  In rendering 
this opinion, the examiner is requested to 
compare and contrast findings from the 
veteran's November 1990 service medical 
record, and his March 1992 VA examination 
report, with any current clinical findings 
revealed on examination.  

7. If any of the decisions remain adverse to the 
veteran, the RO should issue an SSOC, a copy 
of which should be provided to the veteran, 
and his representative.  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond.  The case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


 



